Citation Nr: 0829613	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for joint pain, 
claimed as an undiagnosed illness.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1996.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO) which denied service connection for 
joint pain, claimed as an undiagnosed illness.  

The Board notes that in a January 1997 rating decision, the 
RO previously denied a claim for joint pain.  Thus, the Board 
has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for an 
undiagnosed illness manifested as joint pain.

The veteran requested a Board hearing in September 2003.  She 
was scheduled for a March 2004 hearing, but requested that 
the hearing be postponed for additional time to develop the 
case.  In a March 2004 request, the veteran and her previous 
representative indicated that rather than having a Board 
hearing, they wished to have the case remanded for additional 
development.  The Board has construed this as a withdrawal of 
the September 2003 hearing request.  

The Board remanded the case to the RO for further development 
in April 2004.  Development has been completed and the case 
is once again before the Board.  


FINDINGS OF FACT

1.  In an unappealed January 1997 rating decision, the RO 
denied service connection for joint pain, claimed as an 
undiagnosed illness.
 
2.  Evidence received since the January 1997 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for joint pain, 
claimed as an undiagnosed illness


CONCLUSIONS OF LAW

1.  The January 1997 rating decision which denied service 
connection for joint pain is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the January 1997 
rating decision is not new and material; the claim for 
service connection for joint pain to include as due to an 
undiagnosed illness, is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In July 2003 and March 2004 letters, VA informed the veteran 
of the evidence necessary to substantiate her claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  A March 2006 
letter provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite any inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing March 2004 and March 2006 notice 
letters.  The RO readjudicated the case in a June 2006 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA notify a claimant of the evidence and 
information that is necessary to reopen a claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final VA denial.  Id.

In the present case, the RO did not provide the veteran with 
an explanation of the meaning of both "new" and "material" 
evidence; and did not provide notice of the particular type 
of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the January 1997 rating 
decision, which denied service connection for a joint pain, 
claimed as due to service in the Persian Gulf War.  However, 
despite any notice deficiency pursuant to Kent v. Nicholson, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) based on the veteran's contentions as well as 
the communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In a December 2002 notice of disagreement, the veteran noted 
that her claim was denied in part because she failed to 
report to a scheduled VA examination.  She argued that if the 
RO had rescheduled these examinations as requested, they 
would certainly have all the required "new and material 
evidence" sufficient to reopen her claims.  She reported 
that he had identified all available records, and had asked 
that they be obtained under VA's duty to assist.  The 
veteran's claim was readjudicated by the RO in February 2003.  
The February 2003 rating decision and a July 2003 statement 
of the case informed the veteran that her claim was denied 
because an undiagnosed illness, manifested by joint pain, had 
not been identified as a chronic disability.  A June 2006 and 
May 2008 supplemental statements of the case informed the 
veteran that her claim was denied because evidence did not 
establish a chronic condition, diagnosed or undiagnosed, 
manifested by joint pain.  Based on the foregoing, the Board 
finds that it is reasonable to expect that the veteran 
understands that to reopen her claim, she must submit 
evidence showing that she has a chronic disability manifested 
by joint pain.  The veteran has been afforded ample 
opportunity to submit additional evidence in support of her 
claim and has identified relevant treatment records at the VA 
medical center which have been obtained.

The veteran's service medical records, VA treatment records, 
a Social Security Administration (SSA) decision, and VA 
examinations have been associated with the claims file.  A 
March 2006 correspondence from the veteran's previous 
attorney of record and the exhibit list attached to the 
veteran's SSA decision show that all SSA medical records 
pertinent to the veteran's current claim have already been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of her claim, and to respond to VA notices.  The 
veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); See also 38 U.S.C.A. §§ 1117, 1118 
(West 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001). Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.

The RO previously considered and denied the veteran's claim 
for service connection for joint pain, claimed as an 
undiagnosed illness, in a January 1997 rating decision.  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merit.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Thus, the Board recharacterized the issues on 
appeal as whether the veteran has submitted new and material 
evidence to reopen the previously denied claim for service 
connection.  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The evidence of record at the time of the veteran's January 
1997 rating decision consisted only of the veteran's service 
treatment records.  The veteran claimed she had joint pain 
due to her service in the Persian Gulf.  At the time of the 
January 1997 rating decision, the RO denied service 
connection for joint pain because the veteran failed to 
report to a scheduled VA examination and there was no other 
medical evidence to show the disabilities claimed, or any 
relationship with Persian Gulf Service.  Thus, the Board 
finds that new and material evidence in this case must 
establish a chronic disability manifested by joint pain and a 
relationship between such a disability and service; or an 
undiagnosed illness related to the veteran's service in the a 
Persian Gulf War. 

The Board notes that the veteran's DD Form 214 shows that she 
was awarded the Southwest Asia Service Medal with three 
bronze service stars among other awards and decorations.  
Thus, the Board finds that the veteran had active military 
service in the Southwest Asia theater of Operations and is a 
Persian Gulf War veteran.  See 38 C.F.R. § 3.317(d).  

Evidence received subsequent to the January 1997 rating 
decision, pertinent to the veteran's claim, includes: (1) VA 
treatment records dated from 1999 to 2007; (2) VA 
examinations dated in February 2003, June 2005, February 
2006, and November 2007; and (3) internet articles about Gulf 
War Illnesses.  

Following a review of VA treatment records and VA 
examinations, the Board finds that the record does establish 
a current undiagnosed illness, or a medically unexplained 
chronic multi-symptom illness within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The veteran has not 
been diagnosed with a chronic disability related to her 
claimed joint pain.  The Board notes that VA treatment 
records and VA examinations do reflect chronic low back and 
chronic right shoulder pain with x-ray evidence of arthritis 
in January 2007; however, the veteran has already been 
service-connected for a chronic lower back sprain/strain and 
for residuals of a right shoulder rotator cuff tear.  VA 
treatment records do not reflect findings of generalized 
joint pain.  

VA treatment records do not reflect a chronic disability 
manifested by joint pain.  The veteran had complaints related 
to her service-connected low back and right shoulder 
disabilities; however, VA treatment records do not reflect 
complaints or treatment for generalized joint pain.

During a February 2003 Gulf War examination the veteran 
reported having pain in multiple joints; however, a 
musculoskeletal system examination was normal.  The examiner 
stated that her physical examination was entirely 
unremarkable.  The examiner found that the veteran did not 
have migratory joint pains.  June 2005 and February 2006 VA 
examinations evaluated the veteran's service-connected low 
back and right shoulder disabilities; however, no diagnosis 
was rendered with respect to claimed joint pain and there was 
no showing of an undiagnosed illness manifested by joint 
pain. A January 2007 VA examination also assessed the veteran 
with right shoulder pain, and decreased range of motion and 
tenderness in the lumbar spine, with x-ray findings of 
arthritis in the right shoulder.  The examiner did not 
provide any diagnosis related to generalized joint pain and 
there was no showing of an undiagnosed illness manifested by 
joint pain.

The Board notes that the veteran submitted internet articles 
on Gulf War Illnesses; however, these articles are not 
scientific or medical reports, nor do the articles address 
the facts of this particular case.  The internet articles 
cannot be considered as competent evidence which addresses 
the etiology of the veteran's claimed joint pain.  The Board 
finds that a generic text, such as the one offered, which 
does not address the facts of this particular veteran's case 
with a sufficient degree of medical certainty, does not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

As previously noted, new and material evidence in this case 
must establish a chronic disability due to joint pain and a 
relationship between such a disability and service; or an 
undiagnosed illness related to the veteran's service in the a 
Persian Gulf War.  New evidence received since the January 
1997 rating decision does not establish a chronic disability 
manifested by joint pain or an undiagnosed illness related to 
the veteran's Persian Gulf service.  Thus, new evidence 
submitted in this case is not material.  See 38 C.F.R. § 
3.156(a) (2007).

C. Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" sufficient 
to reopen a claim of entitlement to service connection for 
joint pain, claimed as undiagnosed illness.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for joint pain, claimed as an undiagnosed illness 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


